PER CURIAM.
The appellant in this case seeks review of a conviction for the crime of alleged *898grand larceny committed on October 29, 1966. Adjudication and sentence was withheld, pursuant to the authority of § 948.01 (3), Fla.Stat., F.S.A. We reverse.
The evidence fails to establish, beyond and to the exclusion of a reasonable doubt, that there was a felonious intent to commit larceny on October 29, 1966. This being a necessary ingredient to establish the crime of grand larceny and this record lacking such, we reverse upon the following authorities: Tedder v. State, 73 Fla. 861, 75 So. 783; Helton v. State, 135 Fla. 458, 185 So. 864; Maddox v. State, Fla. 1948, 38 So.2d 58; Ricard v. State, Fla. App.1966, 181 So.2d 677; Reid v. Florida Real Estate Commission, Fla.App.1966, 188 So.2d 846.
Therefore, the conviction here under review is hereby set aside with directions that the appellant be discharged from the cause.